TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 14, 2015



                                      NO. 03-14-00087-CV


                               Edwin Kiest Norton III, Appellant

                                                 v.

                                Mary Michelle Cheney, Appellee




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
     DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 18, 2013. Appellee

has filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees that

the appeal should be dismissed. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.